Citation Nr: 0009715	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-43 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
esophagitis, peptic ulcer disease, and cholecystitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1980.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran an increased 
(compensable) rating for his service-connected cholecystitis 
in September 1993, and he appealed.  

The Board remanded this claim for additional development in 
February 1997.  In March 1999, the RO granted service 
connection for peptic ulcer disease and hiatal hernia with 
esophagitis and assigned a 30 percent disability rating for 
esophagitis, peptic ulcer disease and cholecystitis.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Appeals for Veterans Claims held that a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded.  In view of 
that decision, the Board will consider whether the assignment 
of a disability rating higher than 30 percent is warranted.

The member of the Board who presided over the veteran's 
personal hearing at the RO in December 1996 has since left 
the Board.  The veteran was contacted in February 2000 and 
declined a hearing before another member of the Board before 
a final decision is rendered.


FINDING OF FACT

The veteran has a hiatal hernia with severe esophagitis, as 
well as peptic ulcer disease symptoms on occasion.  He has 
not had material weight loss or anemia or other symptom 
combinations productive of severe impairment of health.  He 
has not had recurrent incapacitating episodes of peptic ulcer 
disease averaging ten days or more in duration at least four 
times a year.  His cholecystitis is asymptomatic.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.113, 4.114, Diagnostic Codes 
7305, 7314, 7346 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was treated for 
abdominal complaints in service.  

On VA examination in March 1981, the veteran was diagnosed 
with cholecystitis.  His weight was recorded as 178 pounds.  
In May 1981, service connection was granted for chronic 
cholecystitis.

In May 1992, the veteran filed a claim of entitlement to an 
increased disability rating.  VA treatment records dating 
from 1992 to more recently are contained in the claims 
folder.  

A July 1992 VA stool study was negative for occult blood.  An 
upper gastrointestinal series in August 1992 revealed a small 
sliding hiatal hernia, abnormal peristalsis in the distal 
esophagus, and reflux from the distal esophagus to the 
proximal esophagus.  

A VA examination was conducted in January 1995.  The 
veteran's claims folder was reviewed.  It was noted that 
private medical records from the 1980's reflected episodic 
visits for abdominal pain.  The veteran's current complaints 
included right upper quadrant pain with some cramps and 
occasional vomiting, and some epigastric area heartburn type 
of sensations.  He reported noting black tarry stools on 
occasion, and reported taking no medications on a continuing 
basis.  Clinically, he had an obese abdomen with no 
organomegaly detected.  There was tenderness in the right 
upper quadrant, in the epigastrium, and in the left lower 
quadrant. 

On VA gastrointestinal clinic evaluation in June 1995, the 
veteran reported that he had occasional vomiting which tasted 
acidic, and/or bright red blood.  A month earlier, he had had 
bright red blood per rectum.  He denied diarrhea.  
Clinically, his abdomen was nontender on deep palpation, 
there was no rebound, and he had active bowel sounds.  The 
veteran was 5 feet 11 tall and weighed 270 pounds.  VA 
endoscopy conducted in June 1995 revealed inflammatory 
exudates, ulcerations, and associated granulation tissue in 
the distal esophagus, and the impression was severe 
esophagitis.  Medication and follow-up treatment were 
prescribed.

On VA evaluation in August 1995, the veteran reported 
significant improvement on medication.  He denied nausea and 
vomiting.  

During the hearing before a Board member in December 1996, 
the veteran testified that he would take off from work 
sometimes due to stomach pain, and that he was taking 
Tagamet(r).  

On VA examination in June 1999, the veteran's claims folder 
was reviewed.  It was noted that service medical records had 
documented right upper quadrant pain and complaints of 
anorexia and burning in the stomach in January 1980.  The 
veteran stated that current treatment for his esophagitis was 
ineffective, and that he experienced regurgitation every day 
during the day, and heartburn and esophageal reflux to as far 
up as his neck when he would lay down at night.  This would 
cut off his wind and prevent him from breathing or coughing, 
and he would gasp for air.  His wife stated that he would 
snore, but that she had not observed apneic episodes.  A 
sleep apnea study had been negative.  Milk products would 
give him nausea, cramps, and immediate urgent diarrhea.  He 
reported that the head of his bed was elevated to reduce 
reflux, but that he would still experience heartburn and 
recumbent regurgitation.  

Clinically, the veteran was massively obese (weight 373 
pounds).  There was no tenderness and there were no palpable 
abdominal organs.  The diagnoses were hiatal hernia with 
reflux and longstanding lower esophageal partial obstruction; 
upper gastrointestinal evidence of intermittent peptic ulcer 
manifested by duodenal deformity and pylorospasm; and no 
evidence of current cholecystitis.  The examining physician 
ordered laboratory studies, including blood count.  The 
veteran did not get the lab work done.

Pertinent law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Additional law and regulations will be discussed where 
appropriate below.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, the claim is generally considered well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In this case, there is 
ample medical and other evidence of record, the veteran has 
been provided with VA examinations, including recently in 
June 1999, and there is no indication that there are 
additional necessary records that have not been obtained.  
Thus, no further development is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, at 53, the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany, 9 
Vet. App. at 519, citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran's disability, characterized as hiatal hernia with 
esophagitis, peptic ulcer disease, and cholecystitis, is 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.114 [hiatal hernia], Diagnostic Code 7346.  The RO has 
considered an increased rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 [duodenal ulcer] as well.

Initially, the Board wishes to make it clear that it is aware 
of the Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the Court held that two separate 
disability ratings are possible in cases in which the veteran 
has separate and distinct manifestations arising from the 
same disability, notwithstanding VA's anti-pyramiding 
regulation, 38 C.F.R. § 4.14.  However, in this case the RO 
properly evaluated the veteran's hiatal hernia, esophagitis, 
duodenal ulcer, and history of cholecystitis as one 
disability in light of the provisions of Diagnostic Codes 
7305, 7346, and 7314, and 38 C.F.R. § 4.113.  The latter 
provides that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14 (1999).  See 38 C.F.R. § 4.113.  Accordingly, ratings 
under Diagnostic Codes 7346, 7305, and 7314 can not be 
combined with each other.  Instead, a single evaluation must 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346; a 60 percent rating is provided 
where there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for a hiatal hernia 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which produces 
considerable impairment of health.  A 10 percent rating is 
warranted for a hiatal hernia manifested by two or more 
symptoms for the 30 percent evaluation, of less severity.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board observes that words such as "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999). 

In this case, the veteran appears to have epigastric distress 
with regurgitation accompanied by heartburn and arm pain.  
These symptoms are consistent with a 30 percent rating under 
Diagnostic Code 7346.  The criteria for a 60 percent rating 
under Diagnostic Code 7346 are not met or nearly 
approximated.  While the veteran has reported some episodes 
of vomiting, he has not had material weight loss and in fact 
is very obese, most recently weighing 373 pounds.  Moreover, 
no anemia is reportedly present, and other symptom 
combinations productive of severe impairment of health are 
not present.  The symptoms present are consistent with a 
disability rating of 30 percent and no higher under the 
schedular criteria.  Therefore, under Diagnostic Code 7346, 
an increased rating is not warranted.

Under Diagnostic Code 7305, a 10 percent rating is warranted 
for a duodenal ulcer which is mild with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted for a 
duodenal ulcer which is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  A 
40 percent rating is warranted when the disorder is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

As discussed above, the evidence shows that the veteran does 
not have anemia or weight loss.  Moreover, there are no 
indications of recurrent incapacitating episodes of peptic 
ulcer disease averaging ten days or more in duration at least 
four times a year.  Therefore, under Diagnostic Code 7305, an 
increased rating is not warranted.

The Board notes in passing that anemia has never been 
diagnosed by any medical provider.  The June 1999 VA examiner 
ordered diagnostic studies, including blood work, but the 
veteran failed to be tested.  The Board wishes to point out 
that, although VA is required by statute and by case law to 
assist appellants in developing well-grounded claims, "The 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board 
draws no negative inference from the veteran's failure to 
report for lab work, it cannot assume that such testing, if 
completed, would have revealed anemia.  The Board's decision 
is based on the evidence of record, which does not indicate 
that anemia is present.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has considered the provisions of Diagnostic Code 7314, 
which concern chronic cholecystitis.  The maximum schedular 
rating for cholecystitis under Diagnostic Code 7314, however, 
is 30 percent, and a 30 percent rating is already assigned 
for the overall disability under Diagnostic Code 7346.

Additional matter

In the August 1999 Supplemental Statement of the Case, the RO 
considered the matter of an extraschedular rating.  The Board 
believes that this matter must be addressed in this decision.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 (finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of entitlement to an 
extraschedular rating for the disability at issue.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
While the veteran testified that he has lost some work due to 
his disability, loss of some work is contemplated by the 30 
percent rating which is assigned.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluation assigned herein.  No 
hospitalizations have been shown.  The evidence in this case 
fails to show that the veteran's service-connected disability 
causes marked interference with his employment, or that it 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  

Therefore, for the reasons articulated above the Board finds 
that an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's hiatal hernia with esophagitis, peptic ulcer 
disease, and cholecystitis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

